Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority date 08/03/2018 based on CN201821246886.8 is acknowledged.  The priority document has been received on 10/28/2021.  

The drawing dated 10/21/2021 has been DISAPPROVED.  The original disclosure shows two separation layers 13 and 14.  The original disclosure does not teach two separation layers 13 and 14 are identical layers as shown in the proposed drawing

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown, without entering any new matter: an edge of each separation layer is detachably connected to an inner wall of the main body in claim 1. 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (10376029/20180049524) in view of Lai (20150014109).  Yu teaches a hollow main body, wherein a front side and a rear side of the main body are respectively provided with a front opening and a rear opening (12, fig. 29), the front opening and the rear opening communicates the interior and the exterior of the main body; the front opening and the rear opening are respectively provided with a front cover and a rear cover (at 11, fig. 29), an edge of the front cover being connected to an edge of the front opening in an at least partly detachable manner and  
The interior of the main body is provided with a first separation layers 82 (fig. 21, and 27)
(44)    The luggage may further comprise a first divider 82 provided so as to blocking the first opening portion and an access opening with a fastening opener 81 provided through the first divider 82.  (with emphasis)

Yu also teaches a second separation layer 80 in fig. 29.
(41)    The luggage may further comprise a center divider 80 blocking a middle portion of the central compartment 30 as shown in FIG. 29. (with emphasis)

	With respect to the limitation of when the first separation layer is uncovered and the second separation layer is connected to the inner wall of the main body, the main body is divided by the second separation layer, into two spaces with a proportion of 1:1, note the divider 80 is in a middle of the central compartment and would divider the main body with a proportion of 1:1 as claimed.
Yu meets all claimed limitations except for: a) a lock body, the lock body being disposed on one side of the main body; two sides of the lock body are respectively provided with a keyhole matched with a slider of the front zipper and a keyhole matched with a slider of the rear zipper, and the keyhole on each side is locked and unlocked by two drive mechanisms independently, and b) when the second separation layer is uncovered and the first separation 
Regarding the lock body, Lai teaches that it is known in the art to provide a lock body, the lock body being disposed on sides of the lock body are respectively provided with a keyhole matched with a slider of the front zipper and a keyhole matched with a slider of the rear zipper, and the keyhole on each side is locked and unlocked by two drive mechanisms independently at 60/70.   It would have been obvious to one of ordinary skill in the art to provide the lock body of Lai to save material cost when manufacturing the luggage and/or to enable one to quickly and conveniently open and close the luggage.
With respect to the proportion of 3:7, it would have been obvious to one of ordinary skill in the art to provide the volume of the luggage with the second separation layer is uncovered and the first separation layer is connected to the inner wall of the main body in the luggage is divided in the proportion f 3:7 to provide the desired proportion for storage between the cover and the main compartment.  Note that change in size/proportion is generally recognized as being within the level of ordinary skill in the art. ( see In re Rose, 105 USPQ 237 (CCPA 1955), and In re Tanczyn, 44 CCPA 704, 766, 241)
Regarding claim 6, note the T shape in fig. 29. 
Regarding claim 7, note the round corners at the wheels.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the Lai rejection, as set forth above, and further in view of Miyoshi (5950779). The Lai rejection meets all claimed limitations except for the handle.  Miyoshi teaches that it is known in the art to provide a handle .

Applicant's arguments have been fully considered but they are not persuasive.   Applicant asserts that teach or suggest the claimed proportions of the divisions of the main body, created by alternatively attaching the first separation layer and the second separation layers.  
As set forth above, with respect to the limitation of when the first separation layer is uncovered and the second separation layer is connected to the inner wall of the main body, the main body is divided by the second separation layer, into two spaces with a proportion of 1:1, note the divider 80 is in a middle of the central compartment and would divider the main body with a proportion of 1:1 as claimed.  With respect to the proportion of 3:7,  it would have been obvious to one of ordinary skill in the art to provide the volume of the luggage with the second separation layer is uncovered and the first separation layer is connected to the inner wall of the main body in the luggage is divided in the proportion of 3:7 to provide the desired proportion for storage between the cover and the main compartment .  Also, note that the luggage structure as disclosed is very much the same as Yu (i.e., fig. 29).  The difference is a mere proportion of the dividing space.  Since it is known that luggage comes in numerous sizes and/or shapes.  Therefore a change in size/proportion is generally recognized as being within the level of ordinary skill in the art of luggage.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733